Citation Nr: 0022713	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1973 and in Vietnam from October 1970 to October 1971.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the RO has characterized the issue on 
appeal as entitlement to service connection for PTSD.  
However, this claim was previously denied in March 1995 and 
the veteran did not appeal.  The Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If the Board finds that no new 
and material evidence has been submitted, the merits of the 
claim may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In its July 2000 informal hearing, the veteran's national 
representative points out that the service organization was 
not given the opportunity to submit argument at the local 
level.  The Board finds, however, that this procedural defect 
is cured by the submission of the national representative's 
written argument.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for PTSD in a March 1995 
rating decision.  The RO notified the veteran of the 
decision, but he did not appeal within one year of the 
decision.

3.  The evidence received since the March 1995 rating 
decision includes evidence, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.

4.  The veteran has established that his claim of entitlement 
to service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for PTSD in a March 1995 rating action.  Although the veteran 
was notified of the decision that same month, he did not 
appeal the decision.  Therefore, the RO's March 1995 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  This claim may not be 
reopened and allowed unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change); Elkins v. 
West, 12 Vet App 209 (1999) (stating that, after Hodge, new 
and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Elkins.  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

In its March 1995 rating decision, the RO denied the 
veteran's claim for service connection for PTSD because there 
was no evidence to corroborate his alleged stressors.  The 
evidence of record at that time included the veteran's 
service medical records, his service personnel records and VA 
treatment records, dating from January to December 1994.  The 
VA treatment records show diagnoses of PTSD and polysubstance 
abuse.

The evidence received since the March 1995 rating decision 
includes additional VA treatment records, as well as private 
treatment records, indicating diagnoses of PTSD; an October 
1997 VA psychiatric examination report finding no diagnosis 
of PTSD; several statements from the veteran regarding his 
alleged stressors, received in June, August and December 1997 
and January 1999; service performance records; and the 
veteran's testimony from a September 1998 hearing.  For 
purposes of determining whether there is new and material 
evidence to reopen the claim, the Board must generally 
presume the truthfulness of the statement and testimony.  
Justus, 3 Vet. App. at 513.  The Board finds that the 
veteran's statements and testimony regarding his alleged 
stressors were not of record at the time of the March 1995 
denial and are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
there is new and material evidence to reopen the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  38 
U.S.C.A. § 5108; Elkins.

Having found that new and material evidence has been 
submitted to reopen the claims, the Board must now determine 
whether the claim is well-grounded.  Elkins. A claim that is 
well grounded is plausible, meritorious on its own, or 
capable of substantiation.  Murphy, 1 Vet. App. at 81; Moreau 
v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  Arms 
v. West, 12 Vet. App. 188, 193 (1999); Robinette v. Brown, 8 
Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The treatment records added to the record since the March 
1995 rating decision clearly show that the veteran has been 
diagnosed and treated for PTSD on several occasions.  It is 
clear that his diagnosis has been associated with his Vietnam 
service by several examiners.  The Board finds that these 
treatment records are sufficient to establish plausibility of 
the veteran's PTSD claim such that the claim is well 
grounded.  Epps, 126 F.3d at 1468; 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.102.  However, for reasons set forth below, the 
Board finds that a remand for additional development is 
required to ensure the proper adjudication of the veteran's 
claim.

ORDER

New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The reopened claim is well grounded.


REMAND

As noted previously, the veteran has submitted a well 
grounded claim for service connection for PTSD.  When a 
veteran submits a well grounded claim, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  In 
PTSD claims, this duty includes assisting in the verification 
of the veteran's claimed in-service stressors.  The evidence 
required to establish the in-service occurrence of a stressor 
varies depending on the RO's determination as to the 
veteran's status as a combat veteran.  Where the veteran did 
not engage in combat with the enemy, or where the claimed 
stressor is not related to combat, his uncorroborated 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible supporting evidence 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); 38 C.F.R. § 3.304(f).

Initially, the veteran has indicated treatment at the Vet 
Center in Grand Rapids, Michigan and with the Psychological 
Diagnostic and Counseling Center for his PTSD.  Although Drs. 
Hayes and Crowther have submitted letters and a March 1997 
intake assessment for the veteran, his treatment records at 
these facilities have not been requested.

The Board notes that the veteran has supplied several written 
statements as well as hearing testimony describing traumatic 
events he experienced in service.  Although the RO has sought 
to verify an inservice personal assault on the veteran, there 
has been no development with regard to an alleged helicopter 
accident in Germany or any of his other alleged stressors.  
Moreover, it does not appear that the RO has adequately 
developed the evidence surrounding the alleged personal 
assault. See Manual M21-1, Part III, 5.14(c) and Part VI, 
7.46(c) (Feb. 20, 1996); Patton v. West, 12 Vet. App. 272 
(1999). 

The U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  After the RO has completed its 
development as to the claimed in-service stressors, the RO 
should afford the veteran a VA psychiatric examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should verify that it has all 
of the veteran's available service 
medical records, including any drug 
rehabilitation records.  In addition, the 
RO should request copies of the veteran's 
service personnel records and performance 
records, not already of record.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include records from the 
Grand Rapids, Michigan Vet Center and The 
Psychological Diagnostic and Counseling 
Center of Michigan in Traverse City 
Michigan. 

3.  The veteran should be requested to 
complete the a PTSD stressor form.  It 
should be emphasized to the veteran that 
specific names, dates, place, events and 
incidents should be described in as much 
detail as possible, in order that the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) be able to 
confirm the veteran's statements.

4.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Saginaw, Michigan, dated from 
March 1999 to the present.

5.  The RO should review all pertinent 
evidence, including the veteran's service 
records, written statements, and 
testimony for evidence as to claimed in- 
service stressors.  

6.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

7.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

8.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The veteran's claims files must be made 
available to the examiner for review.  
The examiner is requested to determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If a PTSD diagnosis is deemed 
appropriate, the examiner should offer an 
opinion as to whether the PTSD 
symptomatology is related to one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.

9.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of entitlement to service connection for 
PTSD, to include consideration of MANUAL 
M21-1, Part III, 5.14(c) and Patton v. 
West, 12 Vet. App 272 (1999).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



